USCA1 Opinion

	




        February 16, 1996       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1665                                        IN RE:                                   DAVID A. JONES,                                       Debtor.                                                                                     _______________                                   DAVID A. JONES,                                      Appellant,                                          v.                          UNIVERSITY OF PITTSBURGH, ET AL.,                                      Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                   Selya and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            David A. Jones on brief pro se.            ______________            Geraldine  B. Karonis, Assistant  United States  Trustee, on brief            _____________________        for appellee James M. Lynch, United States Trustee.            Robert E. Murphy, Jr. and Wadleigh,  Starr, Peters, Dunn &  Chiesa            _____________________     ________________________________________        on brief for appellee Liberty Mutual Fire Insurance Company.                                 ____________________                                 ____________________                 Per  Curiam.    Pro  se  debtor David  Jones  appeals  a                 ___________     ___  __            district  court  order  that  affirmed  a   bankruptcy  court            decision  that dismissed  Jones'  petition for  relief  under            Chapter  13  of  the   Bankruptcy  Code  and  five  adversary            proceedings  filed  in  connection with  that  petition. This            court  has thoroughly  reviewed the  record and  the parties'            briefs on appeal.   We  conclude that the  instant appeal  is            frivolous.   Jones has  failed to produce  the transcripts of            the  hearing on the U.S  Trustee's motion to  dismiss and the            hearing  on  Jones' motion  for  reconsideration.   "We  have            repeatedly held that  we will not review a claim  of error if            the  appellant has  failed  to include  a  transcript of  the            pertinent  proceedings  in  the record  on  appeal."  Valedon                                                                  _______            Martinez v. Hospital Presbiteriano,  806 F.2d 1128, 1135 (1st            ________    ______________________            Cir.  1986).   Absent  these transcripts,  we  are unable  to            review  Jones'  claim  that  the bankruptcy  court  erred  in            finding  that  he  was  not a  person  with  "regular" income            entitled  to relief  under Chapter  13.   To the  extent that            review is possibleon therecord before us,we discern noerror.1                                                                        1                                            ____________________               1We  note that Jones  offers conflicting  explanations for               1            the  absence of the 7/6/94  transcript.  His  brief says that            the court reporter informed his  wife that no such transcript            exists because court was not held on that day.  A more recent            filing  indicates  that  the  transcript was  made,  but  has            "disappeared."   Jones offers no explanation  for the absence            of the  10/5/94 transcript. "The responsibility  for voids in            the appellate record must  reside with the party  whose claim            of  error depends  for its  support upon  any portion  of the            record  of the proceedings  below which was  omitted from the            designation  of the record on  appeal."  In  re Abijoe Realty                                                     ____________________                                         -2-                 It further appears that the funds that were held  by the            New  Jersey Sheriff  were disbursed  long ago.   Accordingly,            Jones' claim that  the bankruptcy court erred  by refusing to            order a  turn over of these  funds is moot. See  In re Public                                                        ___  ____________            Service Company of  New Hampshire, 963 F.2d  469, 471-76 (1st            _________________________________            Cir.),  cert. denied, 506 U.S. 908  (1992).  Jones' remaining                    ____  ______            claims  on appeal are meritless for the reasons stated in the            district court's opinion.                 The   judgment  of  the   district  court  is  summarily            affirmed.   See Local Rule  27.1.  To  the extent that Jones'            ________    ___            "Emergency  Notification of a Federal Bureau of Investigation            Seizure of  Incriminating Documents"  seeks relief from  this            court, it is denied.                         ______                                            ____________________            Corp., 943 F.2d 121, 123  & n. 1 (1st Cir. 1991).   This rule            _____            applies equally  to appellants who  designate transcripts but            fail to ensure that said transcripts are produced.                                          -3-                                         -3-